Rosellini, J.
(dissenting) — The majority uses a poorly drafted, ambiguous statute to subject a young mother to a maximum sentence of 10 years in prison. Because I believe the result reached by the majority is prohibited by the rule of lenity, I dissent.
The sole issue in this case is whether the State will be allowed to rely on amounts attributable to food stamps to establish a class B felony under the welfare fraud statute, RCW 74.08.331. That statute, quoted on page 336 of the majority opinion, due to its confusing and ambiguous structure, has been the subject of several cases in this court.
Any analysis of this statute must start with the words contained therein. The majority asserts the statute is unambiguous. It is not.
The present statutory provision has a distinct structural flaw which creates the ambiguity. The first portion of the sentence refers to circumstances affecting eligibility for assistance and then includes food stamps as a factor which affects eligibility for assistance. In the second half of the sentence, the statute makes obtaining public assistance to which one is not entitled a crime. The word "public" is an adjective which modifies, and presumably restricts, the *341term assistance. To equate public assistance with assistance would be to ignore the word "public" in violation of basic rules of statutory construction. " 'It is an elementary rule of construction that effect must be given, if possible, to every word, clause and sentence of a statute.'" 2A C. Sands, Statutory Construction § 46.06 (4th ed. 1973). Thus, the majority’s reliance upon the inclusion of food stamps in the definition of assistance does not resolve the issue of whether food stamps are public assistance and therefore subject to criminal sanctions.
Since RCW 74.08.331 is not plain on its face, one must then decide whether the term public assistance is elsewhere clearly defined so as to remove the ambiguity discussed above. The majority relies on the definition of public assistance contained in RCW 74.04.005(1). That definition states:
For the purposes of this title, unless the context indicates otherwise, the following definition shall apply:
(1) "Public assistance" or "assistance" — Public aid to persons in need thereof for any cause, including services, medical care, assistance grants, disbursing orders, work relief, general assistance and federal-aid assistance.
The majority concludes that food stamps are within this definition because they are "federal-aid assistance". This argument does not resolve the issue, however, since it is not clear that food stamps are federal-aid assistance. RCW 74.04.005(5), which defines federal-aid assistance, does not specifically include food stamps within its definition.
The problem of interpreting the statute is further complicated by its structure. The majority charitably concludes that it "could have been more precisely written". Majority opinion, at 337. That statement is much too generous. The sentence, relied upon by the majority as "clearly" including food stamps, has 161 words in it with 17 commas, 2 "ands" and 16 "ors".
Given the structural inadequacies of the statute and its lack of clarity, I believe the rule of lenity requires that we interpret this statute against the State. This rule of lenity *342has been recognized by our court and the United States Supreme Court. In Albernaz v. United States, 450 U.S. 333, 342, 67 L. Ed. 2d 275, 101 S. Ct. 1137 (1981), it was described as follows:
Last Term in Bifulco v. United States, 447 U. S. 381 (1980), we recognized that the rule of lenity is a principle of statutory construction which applies not only to interpretations of the substantive ambit of criminal prohibitions, but also to the penalties they impose. Quoting Ladner v. United States, 358 U. S. 169, 178 (1958), we stated: '"This policy of lenity means that the Court will not interpret a federal criminal statute so as to increase the penalty that it places on an individual when such an interpretation can be based on no more than a guess as to what Congress intended.'" 447 U. S., at 387. We emphasized that the "touchstone" of the rule of lenity "is statutory ambiguity."
Our court recently recognized and applied the lenity principle in the case of State v. Sass, 94 Wn.2d 721, 620 P.2d 79 (1980). There, the issue was what effect the passage of the new criminal code, RCW Title 9A, had upon the penalty provision of RCW 74.08.331. Originally, the statute provided a person who committed welfare fraud was guilty of grand larceny and subject to a possible prison term of 15 years. The new criminal code abolished the concept of grand larceny and substituted instead a classification system for theft crimes. The State argued that the statute should be applied so that grand larceny became the equivalent of theft in the first degree regardless of the amount involved. We rejected that argument, noting that the rule of lenity provides "that the court should not interpret a criminal statute so as to increase the penalty imposed absent clear evidence of legislative intent to do so." Sass, at 726.
Here, the State seeks to increase respondent's possible penalty by including the food stamp overpayment in the total amount of her overpayment. Although civil recoupment of this overpayment may be appropriate, the rule of lenity will not allow the increased penalties here sought by *343the State. Application of the rule thus requires that we find food stamps are not public assistance.
My conclusion places no onerous burden on either legislators, prosecutors or the public. If the Legislature believes food stamp fraud is an appropriate area for criminal sanctions, it may draft a statute to that effect. We cannot do it for them by curing their omission with a strained reading of a poorly written statute. As we noted in State v. Martin, 94 Wn.2d 1, 8, 614 P.2d 164 (1980), "we do not have the power to read into a statute that which we may believe the legislature has omitted, be it an intentional or an inadvertent omission."
In conclusion, because I believe the statute is ambiguous, I would strike the portion of overpayment attributable to food stamps.
Utter, Dolliver, and Pearson, JJ., concur with Rosel-lini, J.